[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO STRIKE
On June 20, 1991 this court denied third-party defendant Escudero's motion to strike the second claim for relief in the third-party plaintiff's complaint. Third-party defendant had moved to strike the claim for contribution on the ground that a third-party plaintiff may not recover contribution from an alleged fellow tortfeasor under Connecticut law. By motion dated August 1, 1991  the third-party defendant moved for an articulation of the court's decision in order to preserve the issues for appeal.
Connecticut General Statutes 52-5 abolished the common law rule of no contribution between point tortfeasors. Although a claim for contribution has been stricken by some superior courts on the ground that the right to contribution does not attach until after a final judgment has been rendered, see, e.g. Konopaske v, Sitka, 5 Conn. Super. Ct. 582, 583 (July 9, 1990, Maloney, J.) and Vahey v. Dodson, 3 Conn. L. Rptr. 91, 92 (December 31, 1990, Nigro, J.), it is this judge's opinion that 52-572h of the General Statutes authorize a claim for contribution by parties to the action, but does not provide that such claim may only be plead after judgment. The motion to strike was therefore denied. See generally Hinkley v. Whipple,5 Conn. Super. Ct. 114 (December 13, 1989, Mack, J.) Young v. Vanconant,4 Conn. Super. Ct. 314, 315  (March 3, 1989, Kulawiz, J.) Lombardi v. Johnstone, 4 Conn. Super. Ct. 386 (April 17, 1989, Healey, S.T.R.).
JOHN J. P. RYAN, JUDGE
[EDITORS' NOTE:  THE CASE THAT PREVIOUSLY APPEARED ON THIS PAGE HAS BEEN MOVED TO CONN. SUP. PUBLISHED OPINIONS.] CT Page 6761